
	
		III
		112th CONGRESS
		1st Session
		S. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2011
			Mr. Sessions (for
			 himself and Mr. Shelby) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Auburn University
		  football team for winning the 2010 Bowl Championship Series National
		  Championship.
	
	
		Whereas the Auburn University Tigers won the Tostitos Bowl
			 Championship Series National Championship Game (referred to in this preamble as
			 the BCS National Championship Game) in Glendale, Arizona, on
			 January 10, 2011, in a thrilling victory over the University of Oregon Ducks
			 with a score of 22 to 19;
		Whereas the Auburn University Tigers earned their seventh
			 Southeastern Conference title by defeating the University of South Carolina
			 Gamecocks on December 5, 2010, with a score of 56 to 17;
		Whereas the Auburn University Tigers finished the 2010
			 season with a perfect record of 14 wins and 0 losses;
		Whereas the Auburn University Tigers won 6 games against
			 nationally ranked opponents during the 2010 season;
		Whereas the 2010 BCS National Championship Game marks the
			 second national college football championship in the storied history of Auburn
			 University;
		Whereas the Auburn University football team earned its
			 first national college football championship in the 1957 season, when the team
			 was led by Coach Ralph “Shug” Jordan and quarterback Lloyd Nix;
		Whereas the victory of the Auburn University Tigers in the
			 2010 BCS National Championship Game was the fifth consecutive BCS national
			 championship won by a school in the Southeastern Conference;
		Whereas in 2010, the Auburn University Tigers were led by
			 quarterback Cam Newton, winner of the Heisman Trophy, the Maxwell Award, the
			 Davey O’Brien Award, the Walter Camp Award, the Associated Press Player of the
			 Year Award, and the Manning Award;
		Whereas during the BCS National Championship Game,
			 Lombardi Award winner Nick Fairley recorded 5 tackles, including 3 tackles for
			 losses, 1 sack, and 1 forced fumble, and was named the Bowl Championship Series
			 Defensive Player of the Game;
		Whereas running back Michael Dyer rushed for 143 yards on
			 22 carries, including 57 yards on the game-winning drive, and was named the
			 Bowl Championship Series Offensive Player of the Game;
		Whereas Wes Byrum kicked a 19-yard field goal in front of
			 78,600 fans as time expired to break the 19 to 19 tie and win the game;
		Whereas Gene Chizik, in his second season as head coach of
			 the Auburn University football team, won the Associated Press Southeastern
			 Conference Coach of the Year Award, the Home Depot Coach of the Year Award, the
			 Liberty Mutual Coach of the Year Award, the Bobby Bowden National Collegiate
			 Coach of the Year Award, and the Paul “Bear” Bryant Award;
		Whereas Gene Chizik instilled character, integrity, and
			 the values espoused in the Auburn Creed in his players and inspired the Auburn
			 players, students, and fans throughout the season with the theme of All
			 In;
		Whereas offensive coordinator and quarterbacks coach Gus
			 Malzahn was recognized as the top assistant coach in the country, receiving the
			 2010 Broyles Award for leading the offense of the 2010 Auburn University
			 football team to single-season school records for total offensive yards, total
			 rushing yards, and points scored;
		Whereas the vision and leadership of President Jay Gogue
			 and Athletic Director Jay Jacobs was instrumental in bringing academic and
			 athletic success and national recognition to Auburn University;
		Whereas the winning season of the 2010 Auburn University
			 football team was also made possible by the leadership and service of past
			 Auburn men such as George Petrie, John Heisman, Ralph “Shug” Jordan, Jim Fyffe,
			 and James E. Foy;
		Whereas the 2010 BCS National Championship Game was a
			 victory not only for the 2010 Auburn University football team, but also for the
			 great Auburn University football teams and players throughout the history of
			 the program, including the undefeated teams of 1958, 1993, and 2004 and players
			 Bo Jackson, Pat Sullivan, Tracy Rocker, Terry Beasley, Jason Campbell, Carnell
			 Williams, Ronnie Brown, Ed Dyas, and Quentin Riggins; and
		Whereas the 2010 Auburn University football team has
			 brought great honor to Auburn University, the Auburn University family, and the
			 entire State of Alabama: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Auburn University football team for winning the 2010 Bowl Championship Series
			 National Championship;
			(2)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication were instrumental in helping the Auburn University Tigers win the
			 national championship; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the President of
			 Auburn University, Dr. Jay Gogue;
				(B)the Athletic
			 Director of Auburn University, Jay Jacobs; and
				(C)the Head Coach of
			 the Auburn University football team, Gene Chizik.
				
